Citation Nr: 1206883	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for substance abuse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was before the Board in June 2011 when the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for substance abuse, and directed that the Veteran be issued a statement of the case with respect to the Veteran's claim for service connection for a psychiatric disability.  A statement of the case was issued in November 2011 on the issue of entitlement to service connection for an acquired psychiatric disability.  However, the record does not reflect that the Veteran thereafter submitted a substantive appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disability.  As such, that matter is not for appellate consideration.  The RO continued the denial of the service connection claim for substance abuse (as reflected in a November 2011 supplemental statement of the case (SSOC)) and returned this issue to the Board for further appellate consideration.

The Board notes that additional evidence was received into the record, at the Board, in December 2011 with waiver of RO consideration of the additional evidence. 


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.

2.  Service connection for substance abuse is barred as a matter of law.



CONCLUSION OF LAW

The criteria for service connection for substance abuse have not been met. 38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a letter dated in January 2008 satisfied the duty to notify provisions prior to the July 2008 AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for substance abuse.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and the Veteran's statements in support of his claim and a transcript of the January 2011 Board hearing.  

The Board observes that the Veteran was not provided with a VA examination with respect to his service connection claim for substance abuse.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination is not warranted because service connection cannot be granted on a direct basis for disabilities, such as substance abuse, that are a result of willful misconduct.  Furthermore, the Veteran does not have any service-connected disabilities; therefore, the exception for secondary service connection for substance abuse does not apply.  Thus, the record does not contain sufficient evidence to trigger VA's duty to provide an examination.

Additionally, in a statement dated in October 2011, the Veteran indicated a desire for a RO hearing before a Decision Review Officer (DRO).  However, a remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  As noted above, because service connection cannot be granted on a direct basis for disabilities, such as substance abuse, that are a result of willful misconduct, there is no possibility of any benefit flowing to the Veteran by a remand to afford the Veteran a DRO hearing.

In addition, the Board notes that a June 2011 Board decision remanded this issue because it was inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability.  As noted in the Introduction, the Board remanded the service connection claim for a psychiatric disability to provide the Veteran with a statement of the case and an opportunity perfect his appeal with respect to that issue.  A statement of the case was sent to the Veteran in November 2011 and the Veteran did not file a substantive appeal with respect to that issue.  Thereafter, the AMC/RO returned the issue of entitlement to service connection for a substance abuse for further appellate consideration.

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1376-77 (Fed. Cir. 2001).

In this case, the Veteran alleges that his substance abuse is related to a mental disorder.  He notes that he was discharged from military service under Chapter 9 for abusing alcohol and drugs.  The Veteran asserts that his substance abuse is a form of mental disorder and he also indicated that he has a mental disorder due to his substance abuse.  See February 2009 Veteran letter.  The Veteran testified during the Board hearing that he had a psychiatric disorder, depression, in service that caused his substance abuse.  Hearing Transcript p. 4-5, 8.  However, he also testified that he had depression prior to service.  Id.  p. 7.  Unfortunately, he is not service-connected for any disability to include a psychiatric disorder, thus service connection cannot be granted on a secondary basis.  Therefore, his claim is barred as a matter of law.  Accordingly, the Board finds that entitlement to service connection for substance abuse is denied as a matter of law.


ORDER

Entitlement to service connection for substance abuse is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


